Citation Nr: 1128723	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1985 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in February 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.  

In August 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In October 2007, the Board remanded the claim to afford the Veteran an examination, which was conducted in May 2010.  The examination was not initially reviewed by the RO, and the Veteran did not waive initial consideration by RO.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The report of examination requested by the Board was received after the supplemental statement of the case was issued in May 2010, and the Veteran has not waived the right to have the evidence initially considered by the RO  

Accordingly, the case is REMANDED for the following action:

After consideration of the report of examination in May 2010, adjudicate the claim of service connection for a left leg disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
   



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


